Exhibit 10.13

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

 

SIXTEENTH AMENDMENT TO LEASE AGREEMENT

(Norwegian Cruise Line – The Landing at MIA)

 

THIS SIXTEENTH AMENDMENT TO LEASE (“Amendment”) is dated effective and for
identification purposes as of November 15, 2019 (“Effective Date”), which shall
be the date the last of Landlord and Tenant to sign and deliver a fully executed
copy to the other party, and is made by and between W­CROCKER LAM OFFICE 
OWNER VIII, L.L.C., a Delaware limited liability company authorized to transact
business in Florida (the “Landlord”), and NCL (BAHAMAS) LTD., a Bermuda company
authorized to transact business in Florida (the “Tenant”), who, for good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
agree as follows:

1. Background.

1.1. Hines REIT Airport Corporate Center LLC (“Original Landlord”) and Tenant
entered into that certain Airport Corporate Center Office Lease Agreement dated
December 1, 2006 (as amended, the “Lease”) for certain Leased Premises located
in The Landing at MIA (f/k/a Airport Corporate Center), 7665 Corporate Center
Drive and 7650 Corporate Center Drive, Miami, Florida.

1.2. Original Landlord and Tenant entered into that certain First Amendment to
Airport Corporate Center Office Lease dated November 27, 2006.

1.3. Original Landlord and Tenant entered into that certain Second Amendment to
Airport Corporate Center Office Lease dated March 22, 2007, which, among other
things, expanded the Leased Premises to include additional space.

1.4. Original Landlord and Tenant entered into that certain Third Amendment to
Airport Corporate Center Office Lease dated July 31, 2007, which, among other
things, expanded the Leased Premises to include Permanent Storage Space.

1.5. Original Landlord and Tenant entered into that certain Fourth Amendment to
Airport Corporate Center Office Lease dated December 10, 2007, which, among
other things, expanded the Leased Premises to include additional space.

1.6. Original Landlord and Tenant entered into that certain Fifth Amendment to
Airport Corporate Center Office Lease dated February 2, 2010.

1.7. Original Landlord and Tenant entered into that certain Sixth Amendment to
Airport Corporate Center Office Lease dated April 1, 2012, which, among other
things, terminated a portion of the Leased Premises and extended the Lease Term
with respect to the Retained Premises.

1.8. Original Landlord and Tenant entered into that certain Seventh Amendment to
Airport Corporate Center Office Lease dated June 29, 2012, which, among other
things, expanded the Leased Premises to include New Warehouse Premises.

1.9. SPUS7 Miami ACC, LP (“Second Landlord”) and Tenant entered into that
certain Eighth Amendment to Lease dated January 28, 2015, which, among other
things, extended the Lease Term for the Original Office Premises only and
expanded the Leased Premises to include additional space.

1.10. Second Landlord and Tenant entered into that certain Ninth Amendment to
Lease dated June 30, 2015, which, among other things, expanded the Leased
Premises to include additional space.

1.11. Second Landlord and Tenant entered into that certain Tenth Amendment to
Lease dated March 31, 2016, which, among other things, expanded the Leased
Premises to include additional space.



1




1.12. Second Landlord and Tenant entered into that certain Eleventh Amendment to
Lease dated February 8, 2017.

1.13. Second Landlord and Tenant entered into that certain Twelfth Amendment to
Lease dated August 24, 2017.

1.14. Second Landlord and Tenant entered into that certain Thirteenth Amendment
to Lease dated November 30, 2017, which, among other things, expanded the Leased
Premises to include additional space.

1.15. Second Landlord and Tenant entered into that certain Fourteenth Amendment
to Lease dated January 16, 2018.

1.16. Second Landlord and Tenant entered into that certain Fifteenth Amendment
to Lease dated March 1, 2018, which, among other things, expanded the Leased
Premises to include additional space.

1.17. Landlord is the successor in title and interest to the Second Landlord and
is the owner and holder of the Second Landlord’s interest under the Lease.

1.18. The parties have now agreed to further expand the Leased Premises, extend
the Lease Term, and amend the Lease on the terms and conditions contained in
this Amendment.

2. Definitions.    Capitalized terms used but not defined in this Amendment
shall have the same definitions given to them in the Lease, unless the context
clearly indicates a contrary intent.  If there is any conflict or inconsistency
between the terms of this Amendment and the Lease, the terms of this Amendment
shall control.

 

3. Landlord’s Notice Address.  W­CROCKER LAM OFFICE OWNER VIII, L.L.C., c/o CPPM
LMIA LLC, [*].  

4. Landlord’s Address for Payments.  

If by wire:

 

[*]

 

If by U.S. Mail First Class:

 

[*]

 

If by courier delivery:

 

[*]

 

5. Current Premises.   Prior to this Amendment, the Premises consisted of the
leased premises more particularly described on EXHIBIT “A” and shown on EXHIBIT
“A-1” attached hereto and incorporated herein (the “Current Premises”).  The
total rentable square feet of the Current Premises is 335,855 square feet.

6. Expansion of Premises. 

6.1. General.    Upon the Expansion Space Commencement Date (as defined below),
the Current Premises shall be expanded to include 38,189 rentable square feet on
the fourth floor of Building 8 (the “Building 8 Expansion Space”), and 2,053
rentable square feet known as Bay D in Building 3 (the “Building 3 Expansion
Space”), all of which space is depicted in the sketch attached to this Amendment
as EXHIBIT “B” (collectively, the “Expansion Space” or “Expansion Spaces”), as
well as all of the space previously demised under the Lease.  The total rentable
square feet of the Expansion Space is conclusively deemed for all purposes under
this Amendment and the Lease to be 40,242 square feet.  The rentable square feet
of the Premises, including the Expansion Space, is conclusively deemed for all
purposes under this Amendment and the Lease to be 376,097 

2




square feet.  This square footage figure includes an add-on factor for Common
Areas in the Buildings and has been agreed upon by the parties as final and
correct and is not subject to challenge or dispute by either party.  From and
after the Expansion Space Commencement Date, whenever the term Premises is used
in the Lease or this Amendment it shall include the previously demised Premises
and the Expansion Space.

6.2. Expansion Space Commencement Date.  The “Expansion Space Commencement Date”
or “ESCD”) for each of the Expansion Spaces shall mean 30 days following the
earlier to occur of (a) the date when Tenant takes possession of the respective
Expansion Space or any portion of the respective Expansion Space for the conduct
of its business, (b) the date of substantial completion of the Tenant
Improvements (as defined below) to each of the Expansion Spaces, or (c) the date
which is six months after Landlord’s delivery of the respective Expansion Space
to Tenant subject to delays to the construction of the Tenant Improvements
caused by Force Majeure (the “Outside Date”).  As used herein, “substantial
completion” shall mean the date on which a Certificate of Occupancy or its
equivalent, including a Temporary or Conditional Certificate of Occupancy, is
issued by the appropriate local governmental entity for the Tenant Improvements,
or, if no Certificate of Occupancy will be issued for the Tenant Improvements,
the date on which the Tenant Improvements have been substantially completed so
that Tenant may use the respective Expansion Space for its intended purpose,
notwithstanding that minor punchlist items or insubstantial details concerning
construction, decoration, or mechanical adjustment remain to be
performed.  Promptly after the Expansion Space Commencement Date, for each
respective Expansion Space, Landlord and Tenant shall execute an instrument
hereinafter defined as the “Memorandum of Expansion Space Commencement Date” in
the form attached hereto as EXHIBIT “C” and such instrument when executed is
hereby made a part of this Amendment and incorporated herein by
reference.  Tenant’s use of the respective Expansion Space for the purposes of
installing fixtures, furniture, and equipment, and cabling and wiring shall not
be considered possession of the respective Expansion Space, but shall be subject
to all of the terms of the Lease except the payment of Rent.

7. Base Rent.  Effective as of the Expansion Space Commencement Date, the Base
Rent for the Expansion Space only shall be:

Building 8 Expansion Space:  

Period

Rate P/S/F Per Annum

Monthly Base Rent

Period Base Rent

ESCD – 9/30/20

[*]

[*]

[*]

10/1/20 – 9/30/21

[*]

[*]

[*]

10/1/21 – 9/30/22

[*]

[*]

[*]

10/1/22 – 9/30/23

[*]

[*]

[*]

10/1/23 – 9/30/24

[*]

[*]

[*]

10/1/24 – 9/30/25

[*]

[*]

[*]

10/1/25 – 9/30/26

[*]

[*]

[*]

10/1/26 – 9/30/27

[*]

[*]

[*]

10/1/27 – 1/31/28

[*]

[*]

[*]

 

 

 

 

 

 

 

 

Building 3 Expansion Space:  

 

Period

Rate P/S/F Per Annum

Monthly Base Rent

Period Base Rent

ESCD – Month 12

[*]

[*]

[*]

Months 13 – 24

[*]

[*]

[*]

Months 25 – 36

[*]

[*]

[*]

Months 37 – 48

[*]

[*]

[*]

Months 49 – 60

[*]

[*]

[*]

Months 61 – 72

[*]

[*]

[*]

Months 73 – 84

[*]

[*]

[*]

Months 85 – 96

[*]

[*]

[*]

Month 97 – 1/31/28

[*]

[*]

[*]

 

 

 

 

Base Rent amounts shown above do not include applicable sales tax.



3




*Provided that Tenant is not in monetary default of the Lease beyond any
applicable grace period at any time during the rent credit period, Tenant shall
have a Rent credit in the amount of the Base Rental and the additional rent for
Tenant’s Proportionate Share of Operating Expenses owed for each of the
Expansion Spaces only for the first three full calendar months following the
Expansion Space Commencement Date for the respective Expansion Space, which
credit shall be applied to the installments of Base Rent and the additional rent
for Tenant’s Proportionate Share of Operating Expenses due for those months; and
a Rent credit in the amount of 50% of the Base Rental and the additional rent
for Tenant’s Proportionate Share of Operating Expenses owed for each of the
Expansion Spaces only for the fourth through 12th full calendar months following
the Expansion Space Commencement Date for the respective Expansion Space, which
credit shall be applied to the installments of Base Rent and the additional rent
for Tenant’s Proportionate Share of Operating Expenses due for those months.  If
the Expansion Space Commencement Date for a respective Expansion Space occurs on
a day other than the first day of the month, the prorated Rent for the first
partial month in which the Expansion Space Commencement Date occurs shall be due
on the Expansion Space Commencement Date for the respective Expansion Space.

8. Lease Term/Existing Warehouse Premises. 

8.1. The Lease Term with respect to Bay C in Building 3 is extended for an
additional 60 calendar months commencing February 1, 2023 and expiring January
31, 2028.  The rentable square feet of Bay C is 7,067.

8.2. The Lease Term with respect to Bay F in Building 3 is extended for an
additional 40 calendar months commencing October 1, 2024 and expiring January
31, 2028.  The rentable square feet of Bay F is 8,563.

9. Base Rent/Existing Warehouse Premises. 

9.1. The Base Rent during the extended Lease Term for Bay C in Building 3 shall
align with the Base Rent rates for the Building 3 Expansion Space as follows:

Period

Rate P/S/F Per Annum

Monthly Base Rent

Period Base Rent

2/1/23 – Month 48

[*]

[*]

[*]

Months 49 – 60

[*]

[*]

[*]

Months 61 – 72

[*]

[*]

[*]

Months 73 – 84

[*]

[*]

[*]

Months 85 – 96

[*]

[*]

[*]

Month 97 – 1/31/28

[*]

[*]

[*]

 

 

 

 

*Varies based on number of months in the period.  “Month 48” and each month
thereafter shall align with the actual Month 48 date as determined under the
Building 3 Expansion Space rent table in Section 7 above.

9.2. The Base Rent during the extended Lease Term for Bay F in Building 3 shall
align with the Base Rent rates for the Building 3 Expansion Space as follows:

Period

Rate P/S/F Per Annum

Monthly Base Rent

Period Base Rent

10/1/24 – Month 60

[*]

[*]

[*]

Months 61 – 72

[*]

[*]

[*]

Months 73 – 84

[*]

[*]

[*]

Months 85 – 96

[*]

[*]

[*]

Month 97 – 1/31/28

[*]

[*]

[*]

 

 

 

 

Base Rent amounts shown above do not include applicable sales tax.

**Varies based on number of months in the period.  “Month 60” and each month
thereafter shall align with the actual Month 60 date as determined under the
Building 3 Expansion Space rent table in Section 7 above

10. Condition of Premises and Tenant Improvements. 



4




10.1. General.  Landlord has made no representation or promise as to the
condition of the Premises including the Expansion Space.  Landlord shall not
perform any alterations, additions, or improvements in order to make the
Premises including the Expansion Space suitable and ready for occupancy and use
by Tenant.  Tenant accepts the Premises including the Expansion Space in its
present “as is,” “where is,” and “with all faults” condition, and without any
warranty, express or implied, or representation as to fitness or
suitability.  Notwithstanding anything herein to the contrary, if, in order for
Tenant to receive a building permit for Tenant Improvements or a certificate of
occupancy or completion for the Premises, any portion of the existing building
systems located outside of and serving any portion of the Premises or any
portion of existing common areas at the Project are required by applicable
governmental authority, to be made compliant with the currently applicable
building code or fire code or applicable requirements of the Americans with
Disabilities Act (“ADA”) (collectively, the “Current Code”), then Landlord
agrees that Landlord shall, at its sole cost and expense, perform all necessary
work to make those portions of the existing building systems and/or existing
common areas compliant with the Current Code; however, Tenant acknowledges and
agrees that Landlord is only responsible for the building systems up to the
point of common connection where the applicable portion of the Premises are
located and as long as such work is not required for any special use by Tenant
(i.e., any use which is not typical office or warehouse usage).

10.2. Tenant Improvements and Plans.  Tenant shall perform all work necessary or
desirable for Tenant’s occupancy of the Expansion Space and continued occupancy
of the Current Premises (the “Tenant Improvements”).  Tenant shall furnish to
Landlord, for Landlord’s written approval, a permit set (final construction
drawings) of plans and specifications for the Tenant Improvements (the
“Plans”).  The Plans shall include the following:  fully dimensioned
architectural plans; electric/telephone outlet diagram; reflective ceiling plan
with light switches; mechanical plan; furniture plan; electric power circuitry
diagram; plumbing plans; all special equipment and fixture specifications; and
fire sprinkler design drawings.  The Plans will be prepared by a licensed
architect and the electrical and mechanical plans will be prepared by a licensed
professional engineer.  The Plans shall be produced on CAD.  The architect and
engineer selected by Tenant will be subject to Landlord’s approval, which shall
not be unreasonably withheld, conditioned, or delayed.  Notwithstanding the
foregoing to the contrary, Landlord acknowledges and agrees that it will approve
the following architects and professional engineers:  [*]. The Plans shall
comply with all applicable laws, ordinances, directives, rules, regulations, and
other requirements imposed by any and all governmental authorities having or
asserting jurisdiction over the Premises.  Landlord shall review the Plans and
either approve or disapprove them, within seven (7) business days after
Landlord’s receipt of the Plans (and any delay beyond such seven (7) day period
shall be deemed approval by Landlord).  In the event of disapproval of the
Plans, Landlord shall provide in writing a detailed description indicating why
the Plans were disapproved, and Tenant shall make any necessary modifications
and resubmit the Plans to Landlord in final form within ten (10) days following
receipt of Landlord’s disapproval of them.  If Landlord notifies Tenant that the
resubmitted Plans are not in accordance with the changes required for Landlord’s
approval, Tenant shall submit revised Plans to Landlord.  Landlord shall then
respond to Tenant’s request for approval of its revised Plan within five (5)
business days thereafter.  If there are any further comments or revisions to the
revised Plans, Landlord and Tenant shall proceed in the manner as outlined
above, except that each party shall provide responses or approvals within five
(5) business days.  Landlord and Tenant shall continue this process in good
faith until the revised Plans are finally approved.  Any changes to the Plans
required by any local governmental field inspector shall be approved by
Landlord.  To expedite the review and approval process Landlord shall cooperate
with Tenant by discussing or reviewing preliminary plans and specifications, at
Tenant’s request, prior to completion of the permit set. The approval by
Landlord of the Plans and any approval by Landlord of any similar plans and
specifications for any other alterations or the supervision by Landlord of any
work performed on behalf of Tenant shall not: (a) imply Landlord’s approval of
the plans and specifications as to quality of design or fitness of any material
or device used; (b) imply that the plans and specifications are in compliance
with any codes or other requirements of governmental authority (it being agreed
that compliance with these requirements is solely Tenant’s responsibility); (c)
impose any liability on Landlord to Tenant or any third party; or (d) serve as a
waiver or forfeiture of any right of Landlord. 

10.3. Contractor.  The Tenant Improvements shall be constructed by a general
contractor selected and paid by Tenant and approved by Landlord, which approval
shall not be unreasonably withheld, conditioned, or delayed. Notwithstanding the
foregoing to the contrary, Landlord acknowledges and agrees that it will approve
the following general contractors:  [*]. A copy of the contractor's license(s)
to do business in the jurisdiction(s) in which the Premises are located, the
fully executed contract between Tenant and the general contractor, the general
contractor’s work schedule, and all building or other governmental permits
required for the Tenant Improvements shall be delivered to Landlord before
commencement of the Tenant Improvements.  Tenant shall cause the Tenant
Improvements to be completed promptly and with due diligence, and in accordance
with the Plans in a good and workmanlike manner using new materials in
accordance with Building standards.  All work shall be done in compliance with
all other applicable provisions of the Lease and with all applicable laws,
ordinances, directives, rules, regulations, and other requirements of any
governmental authorities having or asserting jurisdiction over the Premises,
including the making of any alterations or improvements to the Premises or the
Project  which are required to comply

5




with the ADA and the payment by Tenant of any impact fees, sales taxes, or
assessments arising from or relating to the Tenant Improvements or
occupancy.  All Tenant Improvements shall utilize no less than Landlord’s
Building standard grade materials unless otherwise approved by Landlord.  Before
the commencement of any work by Tenant, Tenant shall furnish to Landlord
certificates evidencing the existence of builder’s risk, commercial general and
auto liability, and workers' compensation insurance complying with Landlord’s
requirements for contractors.  Any damage to any part of the Project that occurs
as a result of the Tenant Improvements shall be promptly repaired by Tenant.

10.4. Compliance.  Tenant shall also ensure compliance with the following
requirements concerning construction of the Tenant Improvements:

10.4.1. Tenant and all construction personnel shall abide by Landlord’s job site
rules, requirements, and regulations and fully cooperate with Landlord’s
construction representatives in coordinating all construction activities in the
Project, including rules and regulations concerning working hours and parking,
and, if applicable, use of the construction elevator.  A copy of the landlord
construction contractor rules and regulations as of the Effective Date are
attached as EXHIBIT “D”.  Notwithstanding anything in EXHIBIT “D” to the
contrary, for purposes of this Amendment, Landlord acknowledges and agrees that
the rates set forth in paragraph 25 of EXHIBIT “D” shall not apply to Tenant.

10.4.2. All transportation of construction materials shall be on the padded
construction elevator only, if any.

10.4.3. Tenant shall deliver to Landlord all forms of approval provided by the
appropriate local governmental authorities to certify that the Tenant
Improvements have been completed and the Premises are ready for occupancy,
including original building permit and a final, unconditional Certificate of
Occupancy or its equivalent, including a Certificate of Completion or
Certificate of Final Inspection.

10.4.4. At all times during construction, Tenant shall allow Landlord access to
the Premises for inspection purposes.  Upon completion of the Tenant
Improvements, Tenant’s general contractor shall review the Premises with
Landlord and Tenant and obtain Landlord’s and Tenant’s acceptance of the Tenant
Improvements and provide a punch-list of items which need correction (if any).

10.4.5. Tenant shall be responsible for cleaning up any refuse or other
materials left behind by construction personnel at the end of each work day.  If
required by Landlord, workers shall provide their own temporary toilet
facilities, trash facilities, water coolers, and construction materials
dumpsters and shall locate them along with any construction trailers or field
offices in areas reasonably designated by Landlord.

10.4.6. Any work that may disturb tenants of the Building (including welding,
cutting torch, drilling or cutting of the concrete floor slab or temporary
interruption of any utility service), shall only occur before or after normal
business hours and as otherwise specified by Landlord.  No painting or spraying
of chemicals, varnishes, lacquers, finishes, or paint will be allowed during
normal business hours if odors or fumes will affect other nearby tenants of the
Project.  Such activities shall only occur during days and times specifically
preapproved by Landlord.  All workers must stay in their designated work areas,
and the use of radios, loud music, alcoholic beverages, narcotics, or smoking of
any kind, whether electronic or otherwise, is prohibited on the Project.

10.4.7. Reasonable quantities of water and electricity for lighting, portable
power tools, and other common uses, including reasonably available parking and
dumpster storage, as well as use of the construction elevator will be furnished
by the Landlord to the contractor at no additional cost.  The contractor shall
make all utility connections, furnish any necessary extensions, and promptly and
professionally remove such connections and extensions on completion of work.

10.4.8. Any work that will involve the draining of a sprinkler line or otherwise
affect the Building’s fire sprinkler system must be approved by Landlord in
advance.  In all instances where this is done, the system shall not be left
inoperable overnight or over a prolonged period.

10.4.9. All equipment installed shall be compatible with the base building fire
alarm system and the contractor shall perform work related to any connection to
the base building fire alarm system only after proper notification to

6




Landlord and on an after-hours basis.  Any disruption to the existing fire alarm
system or damage as a result of contractor’s work will be the sole
responsibility of Tenant.

10.4.10. All additional electrical circuits added to existing electrical panels
or any new circuits added to new electrical panels will be appropriately labeled
as to the area or equipment serviced by the circuit in question.  Any electrical
panel covers removed to facilitate installation or connection shall be
reattached.

10.4.11. Tenant shall deliver copies to Landlord of all Notices to Owner
received in connection with the Tenant Improvements within five (5) business
days of receipt of such notices.

10.4.12. Should a Notice of Commencement be filed in the public records for
leasehold work by or on behalf of Tenant, the legal description therein shall
specifically be limited to Tenant’s interest in the Premises, and Tenant shall
be responsible for having a corresponding Notice of Termination timely recorded
in the County in which the Expansion Space is located upon the completion of
such work.

10.4.13. Upon completion of the Tenant Improvements, Tenant shall also deliver
to Landlord two complete copies of each of the following:

(a) “as-built” construction documents in PDF file format on CDs;

(b) general contractor’s one-year warranty and subcontractor warrantees, as well
as factory warrantees on equipment installed;

(c) operating and maintenance manuals for all equipment installed;

(d) fire sprinkler system permit set of drawings (if required by governmental
authorities);

(e) HVAC test and balance reports;

(f) subcontractor listing with contact and phone numbers included;

(g) final payment application from general contractor;

(h) final releases of lien from Tenant’s general contractor and all lienors
giving notice to owner as defined in the Florida Construction Lien Law (in form
required by Florida Statutes) and a final contractor’s affidavit from the
general contractor in accordance with the Florida Construction Lien Law,
indicating all “lienors” have been paid in full; and

(i) documentation from the applicable governmental agency evidencing that all
final inspections have been completed and all building and other governmental
permits have been closed and evidence that any Notice of Commencement filed in
connection with the Tenant Improvements has been duly terminated in accordance
with the requirements of Florida Construction Lien Law.

Tenant shall pay to Landlord an amount equal to [*]% of the cost of the work, as
a supervisory fee, which Landlord may deduct from the Tenant Improvement
Allowance.

10.5. Tenant Improvement Allowance. 

10.5.1. If and for as long as Tenant is not in default under the Lease beyond
any applicable grace period, Tenant shall be entitled to a tenant improvement
allowance in the amount of $[*] allocated as follows:  $[*] ($[*]/sf) for the
Building 8 Expansion Space, and $[*] ($[*]/sf) for the Building 3 Expansion
Space (the “Tenant Improvement Allowance” or “Allowance”).  Tenant shall have
the right to apply the Tenant Improvement Allowance towards Tenant Improvements
within its Premises whereby the Tenant Improvement Allowance is not required to
be disbursed or allocated towards only the Expansion Spaces. The Tenant
Improvement Allowance shall be paid to Tenant in reimbursement for the total out
of pocket costs paid by Tenant for the design professional fees and the “hard
costs” of construction of the Tenant Improvements to the Premises,

7




including architectural and engineering fees, specialty consultants including
acoustical and lighting specialists, permitting and expeditor fees, construction
of interior improvements including millwork, built-in furniture, furniture
systems, data cabling and wiring, telecommunications systems, relocation
expenses, security, studio equipment, project management fees, and other similar
expenses in fitting out the Expansion Space.  If the total amount paid by Tenant
for the Tenant Improvements is less than the Tenant Improvement Allowance,
Tenant may receive a credit for the unused portion of the Allowance up to $[*]
($[*]/sf) applied towards the next payment(s) of Base Rental and Tenant’s
Percentage Share of Operating Expenses due, until such sum is exhausted. 

10.5.2. The Allowance shall be disbursed on a percentage of completion basis
(i.e., the ratio of the amount to be disbursed, together with all prior
disbursements, so the total Allowance will not exceed the ratio of the Tenant
Improvements completed on the date of disbursement to the total Tenant
Improvements).  By way of example, if the Tenant Improvement Allowance is $[*],
the total Tenant Improvements cost is $[*], and on the date of Tenant’s first
draw request 25% of the Tenant Improvements have been completed (i.e.,
contractor’s invoice is equal to $[*]), then Landlord shall be obligated to pay
an amount equal to 25% of the Allowance, or $[*]. By way of a second example, if
the Tenant Improvement Allowance is $[*], the total Tenant Improvements cost is
$[*], and on the date of Tenant’s first draw request 25% of the Tenant
Improvements have been completed (i.e., contractor’s invoice is equal to $[*]),
then Landlord shall be obligated to pay an amount equal to 100% of the Allowance
equal to $[*].  If the request for disbursement of the Allowance pertains to
furniture and equipment, relocation expenses, or other related items, then
Tenant shall be entitled to have the Allowance disbursed with respect to such
items without regard to the percentage-of-completion formula specified
herein.  Tenant may apply for disbursements of the Allowance not more frequently
than monthly.  Except as otherwise provided by written notice from Tenant to
Landlord, each request shall constitute Tenant’s affirmation that as of the date
of the request this Lease is in full force and effect and Landlord is not in
default under this Lease. 

10.5.3. The Tenant Improvement costs shall be deducted by Landlord from the
Tenant Improvement Allowance and reimbursed to Tenant within 30 days following
receipt of Tenant’s payment request consisting of the following: (a) AIA
G702/703 form (or other form acceptable to Landlord); (b) a written
certification signed by Tenant stating the work then performed or materials
provided with respect to the Tenant Improvements and the amount requested for
the current disbursement along with true copies of invoices paid by Tenant for
the Tenant Improvements and evidence of payment such as cancelled checks, wiring
confirmations, etc.; and (c) a contractor’s affidavit from Tenant’s general
contractor in accordance with the Florida Construction Lien Law, final or
partial releases of lien, as applicable, from Tenant’s general contractor and
all lienors giving notice to owner as defined in the Florida Construction Lien
Law and vendors associated with the disbursement request.  Landlord will approve
or disapprove such documentation, or portions thereof, within seven (7) business
days of Landlord’s receipt thereof.  If Landlord disapproves, any of such
documentation, Landlord shall notify Tenant in writing of the reason
therefor.  Thereafter, to the extent that such documentation is approved or
resubmitted by Tenant and then approved by Landlord, payment shall be made with
thirty (30) days following receipt of the additionally requested
information.  The final disbursement shall be paid to Tenant within 30 days
after all of the following events have occurred: (a) the Tenant Improvements
have been substantially completed; (b) Tenant has delivered to Landlord final
releases of lien from Tenant’s general contractor and all lienors giving notice
to owner as defined in the Florida Construction Lien Law and a final
contractor’s affidavit from the general contractor in accordance with the
Florida Construction Lien Law, and all other receipts and supporting information
concerning payment for the work that Landlord may reasonably request; and (c)
Tenant has moved into the Premises and opened for business in the Premises.

10.5.4. Tenant shall pay the entire amount of the Tenant Improvement costs which
is in excess of the Allowance. Tenant’s right to application of the Tenant
Improvement Allowance shall expire on the date that is 24 months after
Landlord’s delivery of vacant possession of the applicable Expansion Space to
Tenant.  Tenant’s right to request a credit against Rent and any requests for
reimbursement submitted to Landlord after such date shall not be paid from the
Allowance, and Tenant shall thereafter be solely responsible for the costs of
the Tenant Improvements without reimbursement from Landlord.  If Landlord has
received written notice of any claims of lien, at Landlord’s option, the Tenant
Improvement Allowance or any portion of it may be paid by Landlord directly to
the general contractor performing the Tenant Improvements or to any lienor
giving notice as defined in the Florida Construction Lien Law.  If Tenant is in
default under the Lease beyond the expiration of any applicable notice and cure
periods, or if Landlord has received written notice of any claims of lien
relating to any portion of the Tenant Improvement work or materials in
connection therewith (other than claims which will be paid in full from such
disbursement), or if there is an unbonded lien outstanding against the Project,
the Expansion Space, or Tenant’s interest therein, by reason of work done, or
materials supplied or specifically fabricated, to or for Tenant or the Premises,
Landlord may, in addition to all its other available rights and remedies,
withhold payment of any unpaid portion of the Tenant Improvement Allowance.  The
Tenant Improvement Allowance provisions shall not apply to any additional space
added to the Premises at any

8




time after the Effective Date, whether by any options under the Lease or
otherwise, or to any portion of the Premises or any additions to the Premises in
the event of a renewal or extension of the Lease Term, whether under any options
under the Lease or otherwise, unless expressly so provided in this Amendment or
an amendment to the Lease.  The rights granted to Tenant under this paragraph to
the Allowance are personal to the original named Tenant in this Amendment and
any Affiliate or Successor, and may not be assigned or exercised by anyone or
for the benefit of anyone (including, any subtenant) other than such Tenant and
any Affiliate or Successor and only while such Tenant or an Affiliate or
Successor is in possession of the entire Premises.  In addition to the Tenant
Improvement Allowance, Landlord shall pay or reimburse Tenant for the cost of an
initial test-fit plan not to exceed $[*] ($[*]/sf).

11. Parking.  As of Landlord’s delivery of vacant possession of the Expansion
Space to Tenant, and so long as Tenant does not exercise its rights to terminate
an applicable Expansion Space as contained in Section 12 of this Amendment, and
at no additional cost to Tenant, Tenant shall be entitled to 188 additional
parking spaces, of which spaces 2 shall be reserved spaces, and the location of
the parking spaces is set forth on EXHIBIT “E” to this Amendment. Landlord will
engage in commercially reasonable efforts to manage the availability of the
parking spaces to which Tenant is entitled under this Amendment.  Attached
hereto as EXHIBIT “F” is a diagram of parking spaces available to the Current
Premises.  Attached hereto as EXHIBIT “G” is a Schedule of fees being charged
for the parking spaces for the Current Premises.

12. Amendment Termination Contingency. 

12.1. Building 8 Expansion Space.  The Building 8 Expansion Space is currently
occupied by an existing tenant (the “Existing Tenant”).  Landlord has obtained a
fully executed agreement with the Existing Tenant to surrender the Building 8
Expansion Space on December 31, 2019.  In the event of any holdover by the
Existing Tenant, Landlord shall use all reasonable diligence in pursuing legal
proceedings to obtain possession of the Building 8 Expansion Space affected by
the holdover, at its sole cost and expense, in order to dispossess the Existing
Tenant which holds over or is in unlawful possession of the Building 8 Expansion
Space beyond December 31, 2019.  If the Existing Tenant has not vacated the
Building 8 Expansion Space by January 15, 2020 (the “Building 8 Surrender
Date”), then Tenant shall receive, as its sole and exclusive remedy for such
failure to deliver, [*] day free Base Rent for the Building 8 Expansion Space
(“Rent Credit”) for each twenty-four hour period beyond the Building 8 Surrender
Date, to the day the Building 8 Expansion Space is delivered to Tenant in the
condition required under this Lease.  In the event the Landlord fails to tender
exclusive possession of the Building 8 Expansion Space to Tenant for any reason
beyond March 1, 2020 (the “Outside Building 8 Delivery Date”), Tenant shall have
the right to terminate the Building 8 Expansion Space by written notice to the
Landlord.  If Tenant terminates the Building 8 Expansion Space, Landlord shall
reimburse Tenant for its actual and reasonable architectural and engineering
fees incurred with respect to the terminated Building 8 Expansion Space (not to
exceed $[*]/sf) within 30 days after receipt of an invoice.  Except as expressly
set forth in this section, Landlord shall not be liable to Tenant for any costs,
damages, or expenses whatsoever resulting from the Existing Tenant's failure to
vacate the Building 8 Expansion Space by the Building 8 Surrender Date or any
time thereafter.  In the event Tenant terminates the Building 8 Expansion Space
under this section, Tenant’s parking rights, the Tenant Improvement Allowance,
and any other rights of Tenant under the this Amendment determined on a square
foot basis shall be proportionally adjusted to reflect the termination of such
Building 8 Expansion Space.  In the event that Tenant chooses not to terminate
the Building 8 Expansion Space in accordance with this section, Tenant shall
continue to accrue additional Rent Credit at the rate set forth above until
delivery of the Building 8 Expansion Space to Tenant (in any event, not to
exceed a period of 30 days in total).

12.2. Building 3 Expansion Space.  The Building 3 Expansion Space is currently
occupied by an existing licensee (the “Existing Licensee”).  Landlord has
delivered a termination notice requiring the Existing Licensee to surrender the
Building 3 Expansion Space on or before November 30, 2019.  In the event of any
holdover by the Existing Licensee, Landlord shall use all reasonable diligence
in pursuing legal proceedings to obtain possession of the Building 3 Expansion
Space affected by the holdover, at its sole cost and expense, in order to
dispossess the Existing Licensee which holds over or is in unlawful possession
of the Building 3 Expansion Space beyond November 30, 2019.  If the Existing
Licensee has not vacated the Building 3 Expansion Space by December 15, 2019
(the “Building 3 Surrender Date”), then Tenant shall receive, as its sole and
exclusive remedy for such failure to deliver, [*] free Base Rent for the
Building 3 Expansion Space (“Rent Credit”) for each twenty-four hour period
beyond the Building 3 Surrender Date, to the day the Building 3 Expansion Space
is delivered to Tenant in the condition required under this Lease.  In the event
the Landlord fails to tender exclusive possession of the Building 3 Expansion
Space to Tenant for any reason beyond March 1, 2020 (the “Outside Building 3
Delivery Date”), Tenant shall have the right to terminate the Building 3
Expansion Space by written notice to the Landlord.  If Tenant terminates the
Building 3 Expansion Space, Landlord shall reimburse Tenant for its actual and
reasonable architectural and engineering fees incurred with respect to the
terminated Building 3 Expansion Space (not to exceed $[*]/sf) within 30 days
after receipt of an invoice.  Except as expressly

9




set forth in this section, Landlord shall not be liable to Tenant for any costs,
damages, or expenses whatsoever resulting from the Existing Licensee’s failure
to vacate the Building 3 Expansion Space by the Building 3 Surrender Date or any
time thereafter.  In the event Tenant terminates the Building 3 Expansion Space
under this section, Tenant’s parking rights, the Tenant Improvement Allowance,
and any other rights of Tenant under the this Amendment determined on a square
foot basis shall be proportionally adjusted to reflect the termination of such
Building 3 Expansion Space.  In the event that Tenant chooses not to terminate
the Building 3 Expansion Space in accordance with this section, Tenant shall
continue to accrue additional Rent Credit at the rate set forth above until
delivery of the Building 3 Expansion Space to Tenant (in any event, not to
exceed a period of [*] days in total).

13. Ratification.  Except as modified by this Amendment, the Lease shall remain
otherwise unmodified and in full force and effect and the parties ratify and
confirm the terms of the Lease as modified by this Amendment.  The Lease, as
amended, contains the entire agreement between Landlord and Tenant as to the
Premises, and there are no other agreements, oral or written, between Landlord
and Tenant relating to the Premises.  Each of Tenant and Landlord hereby
certifies:  (a) that it has no offsets, defenses, or claims as to Landlord’s or
Tenant’s obligations under the Lease; (b) that there are no defaults existing
under the Lease on the part of either Landlord or Tenant; and (c) except as
otherwise set forth in this Amendment as to the Expansion Space, there is no
existing basis for Tenant to terminate the Lease.  All future references to the
Lease shall mean the Lease as modified by any and all prior amendments and by
this Amendment.

14. Broker.  Landlord and Tenant each represent and warrant that they have
neither consulted nor negotiated with any broker or finder regarding the
Premises, except [*] (“Landlord’s Broker”) and [*] (“Tenant’s
Broker”).  Landlord shall pay Landlord’s Broker and Tenant’s Broker pursuant to
separate written agreements, provided that neither the foregoing nor anything
else in the Lease is intended to grant such Brokers any rights under the Lease
or make them third party beneficiaries of this Amendment.  Tenant shall
indemnify, defend, and hold Landlord harmless from and against any claims for
commissions from any real estate broker other than Landlord’s Broker and
Tenant’s Broker with whom it has dealt in connection with this Amendment. 
Landlord shall indemnify, defend, and hold Tenant harmless from and against
payment of any leasing commission due Landlord’s Broker and Tenant’s Broker in
connection with this Amendment and any claims for commissions from any real
estate broker other than Landlord’s Broker and Tenant’s Broker with whom
Landlord has dealt in connection with this Amendment.  The terms of this section
shall survive the expiration or earlier termination of the Lease. 

15. Corporate Seal.  The scroll seal set forth immediately below the signature
of the individual executing this Amendment on Tenant’s behalf has been adopted
by the corporation as its seal for the purpose of execution of this Amendment
and the scroll seal has been affixed to this Amendment as the seal of the
corporation and not as the personal or private seal of the officer executing
this Amendment on behalf of the corporation.

16. Security Deposit.  Section 2.5 of the Lease is hereby amended to permit
Tenant to replace the existing Letter of Credit with an unconditional,
irrevocable bond in the amount of $[*] (the “Lease Bond”).   The form of
acceptable Lease Bond is attached hereto as EXHIBIT “I”.

16.1. Lease Bond Issuer. The Lease Bond shall be issued by an issuer acceptable
to Landlord (rated at least “А- VII” in the then most current issue of Best’s
Insurance Reports, or its equivalent).

16.2. Term of Lease Bond. The Lease Bond shall have an expiration date not
sooner than one year following the cancellation date of the Letter of Credit, as
security for the full and faithful performance of every provision of the Lease
to be performed by Tenant. Tenant shall use its best efforts to renew or replace
the Lease Bond annually prior to the expiration date of the then applicable
Lease Bond, for additional periods of not less than one year, provided however,
in the last year of the Lease Term or any renewal, the date of the Lease Bond
shall coincide with the expiration date of the Lease.

16.3. Tenant Responsible for All Costs. All costs of obtaining, maintaining,
replacing, renewing, and/or restoring the Lease Bond in accordance with this
section shall be borne by Tenant.

16.4. Draws Under the Lease Bond.

16.4.1. The Lease Bond may be drawn upon in part or in full, periodically, or at
one time, upon presentation of only the Lease Bond and a written statement from
an authorized representative of Landlord stating that the Tenant is in default
of the Lease and the amount to be drawn.



10




16.4.2. If Landlord shall at any time draw upon the Lease Bond in accordance
with this section, Tenant shall restore all amounts drawn by Landlord within 10
days of such draw.

16.4.3. Tenant agrees that the Lease Bond may be presented by Landlord for
payment: (A) upon the occurrence of a default by Tenant under the Lease, and/or
(B) in the event Tenant has not, within 30 days prior to the expiration of the
then term of the Lease Bond, delivered to Landlord a renewed or replacement
Lease Bond complying with all of the requirements of the Lease.

16.4.4. Landlord shall draw only such amount as Landlord is entitled to retain
pursuant to this section.

16.4.5. In no event shall the proceeds of any Lease Bond be deemed to be a
prepayment of Rent nor shall it be considered as a measure of liquidated
damages. 

16.4.6. If it is determined following any drawing by Landlord upon the Lease
Bond that such drawing was not permitted or exceeded the amount permitted to be
drawn pursuant to this section, then Landlord shall promptly repay to Tenant the
unpermitted amount of such drawing without interest.

16.4.7. The proceeds of the Lease Bond paid to Landlord upon presentment thereof
shall be a part of the Security Deposit for use in the manner set forth in
Section 16.7.

16.5. Successors and Assigns. The Lease Bond shall inure to the benefit of
Landlord and its successors and assigns.

16.6. Cooperation by Tenant. Tenant agrees to cooperate with Landlord to
promptly execute and deliver to Landlord any and all modifications, amendments,
and replacements of the Lease Bond, as Landlord may reasonably request to carry
out the terms and conditions of this section.  Upon request of Landlord or any
purchaser or mortgagee of the Building, Tenant shall, at its expense, cooperate
with Landlord in obtaining an amendment to or replacement of any Lease Bond that
Landlord is then holding so that the amended or new Lease Bond reflects the name
of the new owner of the Building or mortgagee, as the case may be.

16.7. Cash Security Deposit.  As of the Effective Date, there is no cash
Security Deposit.  However, if the Lease Bond is drawn and proceeds are being
held as a Security Deposit or if a cash Security Deposit is otherwise delivered
to Landlord, the Security Deposit shall be held by Landlord as security for
Tenant’s full and faithful performance of the Lease including the payment of
Rent.  Landlord may apply the Security Deposit to the extent required to cure
any default by Tenant.  If Landlord so applies the Security Deposit (or Lease
Bond, as applicable), Tenant shall deliver to Landlord the amount necessary to
replenish the Security Deposit (or Lease Bond, as applicable) to its original
sum of $[*] within 10 days after notice from Landlord.  The Security Deposit
shall not be deemed an advance payment of Rent or a measure of damages for any
default by Tenant, nor shall it be a defense to any action that Landlord may
bring against Tenant.  The Security Deposit may be commingled with other funds
of Landlord and Landlord shall have no liability for payment of any interest on
the Security Deposit.  Tenant grants Landlord a security interest in the
Security Deposit.

17. Amendment to Section 3.1 of Lease.  Section 3. 1 of the Lease (“Services”)
is hereby amended to add a new subsection (j) immediately after subsection (i):

“(j)  Security services provided twenty-four hours per day, seven days per week,
in material conformance with the security specifications attached hereto as
EXHIBIT “H”, the cost of which shall be part of Operating Expenses for the
Project.  Notwithstanding the foregoing and except for Landlord’s or Landlord’s
agent(s) gross negligence or willful misconduct, (a) Landlord shall not be
deemed to assume any responsibility or liability whatsoever by the furnishing of
such security services; and (b) Landlord shall not be liable to Tenant or to any
other person for personal injuries, loss of life, or loss of or damage to
property or business caused or alleged to have been caused by any supplying,
failure to supply, or misfeasance, nonfeasance, or malfeasance of any security
services, including negligence by Landlord or its management agent in respect to
the hiring or supervision of such security guard or security services or
systems, whether

11




Landlord employs an independent contractor to supply such security guard and
security services or systems or does so by use of Landlord’s own employees or
Landlord’s management agent’s own employees.”

18. Amendment to Article VII of Lease.  Article VII of the Lease is hereby
amended by adding the following new Section 7.10:

“7.10.    Landlord Default.  If Landlord shall fail to comply with its repair
and maintenance obligations with respect to the Premises (a “Self-Help Item”),
and such failure materially interferes with Tenant’s ability to use the
Premises, then Tenant may give Landlord a written notice (a “Self-Help Notice”)
of Tenant’s intention to perform Landlord’s obligations with respect to such
Self-Help Item on Landlord’s behalf, which notice shall contain a statement in
bold type and capital letters stating “THIS IS A SELF-HELP NOTICE” as a
condition to the effectiveness thereof.  If, within five (5) calendar days after
receipt of a Self-Help Notice, Landlord fails to respond to the Self-Help Notice
or commence the performance of the applicable repair and maintenance obligation,
then Tenant may, at its option, but shall not be obligated to, remedy such
default.  All actual and reasonable sums expended or obligations incurred by
Tenant in connection therewith shall be paid by Landlord to Tenant upon demand,
and if Landlord fails to reimburse Tenant within 30 days after receipt of an
invoice, Tenant may, in addition to any other right or remedy that Tenant may
have, deduct such amount from subsequent installments of Rent and/or other
amounts which from time to time become due to Landlord until such amount is
fully recovered by Tenant.  All work performed by Tenant under this section must
be performed at a commercially reasonable cost.  If any proposed actions by
Tenant will affect the electrical, plumbing, HVAC, mechanical, or other systems
of the Building, or the roof or structural integrity of the Building, Tenant
shall use only those contractors used by Landlord in the Building to work on the
Building’s systems or structure, unless those contractors are unwilling or
unable to perform the work, in which event Tenant may utilize the services of
another qualified, licensed, and insured contractor subject to Landlord’s prior
approval.  On an annual basis, at Tenant’s request, Landlord shall provide
Tenant with a list of its approved contractors for the Building.  In exercising
any rights under this section, Tenant shall use commercially reasonable efforts
to minimize interference with the rights of other tenants to use their
respective premises in the Building.  Any dispute as to Tenant’s exercise of any
rights under this section shall be settled by arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, with
the following exceptions.  The arbitration shall be held in Miami,
Florida.  There shall be a single arbitrator selected by the American
Arbitration Association.  The arbitrator shall be independent of the parties and
have at least ten years’ experience in the supervision of the operation and
management of major office buildings in the area in which the Building is
located.  The scope of the arbitrator's inquiry and determination shall be
limited to whether Landlord is in compliance with its obligations under this
Lease in accordance with the express provisions of this Lease and the arbitrator
shall not apply principles of good faith and fair dealing, unconscionability, or
any other equitable principles in reaching his decision.  The arbitrator will
have no authority to award punitive or other damages not measured by the
prevailing party’s actual damages including the award of reasonable attorneys’
fees and costs to the prevailing party.  The arbitrator must set forth in any
award findings of fact and conclusions of law supporting the decision.  Judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction.

19. Miscellaneous Provisions.  Submission of this Amendment by Landlord is not
an offer to enter into this Amendment but rather a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed it and delivered it to Tenant.  This Amendment constitutes the
final agreement between the parties.  It is the complete and exclusive
expression of the parties’ agreement on the matters contained in this
Amendment.  All prior and contemporaneous negotiations and agreements between
the parties on the matters contained in this Amendment are expressly merged into
and superseded by this Amendment.  The provisions of this Amendment may not be
explained, supplemented, or qualified through evidence of trade usage or a prior
course of dealings.  The parties may amend this Amendment only by a written
agreement of the parties that identifies itself as an amendment to this
Amendment or the Lease.  The parties may execute this Amendment in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  Landlord and Tenant intend that
faxed or PDF format signatures constitute original signatures binding on the
parties.  This Amendment is effective upon delivery of one executed counterpart
from each party to the other party.  In proving this Amendment, a party must
produce or account only for the executed counterpart of the party to be
charged.  Whenever placed before one or more items, the words “include,”
“includes,” and “including” shall mean considered as part of a larger group, and
not limited to the item(s) recited.  The word “or” is used in the inclusive
sense of “and/or”; the word “any” means “any and all”; and the words “will” and
“shall” are intended to express mandatory actions and may be used
interchangeably with no difference of meaning or intent for purposes of this
Amendment. Each party has reviewed this Amendment and all of its terms with
legal counsel, or had an opportunity to review this Amendment with legal
counsel, and is not relying on any representations made to him by any other
person concerning the effect of this Amendment.  This Amendment shall be
interpreted without regard to any

12




presumption or rule requiring construction against the party causing this
Amendment to be drafted.  No inference shall be drawn from the modification or
deletion of versions of the provisions of this Amendment contained in any drafts
exchanged between the parties before execution of the final version of this
Amendment that would be inconsistent in any way with the construction or
interpretation that would be appropriate if the prior drafts had never existed.

20. No Reliance.  Each party agrees it has not relied upon any statement,
representation, warranty, or agreement of the other party except for those
expressly contained in this Amendment.

[SIGNATURES ON NEXT PAGE]



13




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the Effective Date.

 

____________

 

 

_______________

int name of Witness 1

 

_______________

 

_________________

 

 

 

 

 

 

/s/Brian T. Kelly_____________________

Brian T. Kelly_____________________

Vice President______________________

 

 

11-15-19___________________

 

 

WITNESSES:

 

/s/Elaine Borowski____________

Signature of Witness 1

 

Elaine Borowski _______________

Print name of Witness 1

 

/s/Trenae Bryant _______________

Signature of Witness 2

Trenae Bryant _________________

Print name of Witness 2

LANDLORD:

 

W­CROCKER LAM OFFICE OWNER VIII, L.L.C., a Delaware limited liability company

 

 

By: _/s/Brian T. Kelly_____________________

Name:  Brian T. Kelly_____________________

Title:  Vice President______________________

 

 

Date Executed:  11-15-19___________________

 

 

 

 

 

/s/Fiona Applebaum____________________

Signature of Witness 1

 

Fiona Applebaum______________________

Print name of Witness 1

 

/s/Lincoln M. Vidal____________________

Signature of Witness 2

 

Lincoln M. Vidal______________________

Print name of Witness 2

 

 

 

TENANT:

 

NCL (BAHAMAS) LTD., a Bermuda company

 

 

By: _/s/Frank J. Del Rio____________________

Name:  Frank J. Del Rio____________________

Title:  Chairman___________________________

 

 

Date Executed:  11/8/19_____________________

 

[COMPANY SEAL]

 

 

 

14

